       Case 1:19-cv-11788-RA-SLC Document 66 Filed 11/16/20 Page 1 of 1




                           SABHARWAL & FINKEL LLC
                               Attorneys and Counselors at Law
                                250 PARK AVENUE, 7TH FLOOR
                                    NEW YORK, NY 10177
                                     Tel: (646) 409 2789
                                E-MAIL: ADAM@SABFINK.COM

                                                                     November 16, 2020

VIA ECF
Hon. Sarah L. Cave, U.S.M.J.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 1670
New York, New York 10007

Re: ICICI Bank Limited, New York Branch v. Vishal Doshi, et al., No.: 19-cv-11788 (RA)

Dear Judge Cave:

      My firm represents the plaintiffs ICICI Bank Limited, New York Branch and ICICI Bank
UK plc (collectively, the “Plaintiffs”) in the above matter.

        Default Judgment against Defendant Alpesh Panchal: This to follow up as per my letter
to the Court dated October 9, 2020 as a result of which the Court granted Plaintiffs up to November
17, 2020 to file a motion for default judgment against Defendant Alpesh Panchal. [Docket 60].

        Plaintiffs have been unable to confirm that the Dubai UAE address at which Defendant
was served is an accurate address for him. Accordingly, rather than file a motion for default,
Plaintiffs are continuing to look for an accurate address for this Defendant, along with addresses
for three (3) other Defendants – Rachna Doshi, Shrikrishna Sant and Shriraj Deshpande.

       Settlement with Defendants Apoorva Doshi and Ami Doshi: A settlement agreement is
being finalized between the Plaintiffs and these two (2) defendants. We expect to complete this
process in the next two (2) to three (3) weeks.

       We will keep the Court informed of developments.

       We thank Your Honor for your time and consideration.

                                                                     Respectfully,

                                                                     /s/ Adam Finkel

                                                                     Adam Finkel
cc: Defendant Apoorva Doshi, pro se (via electronic mail)
